 



Exhibit 10.1
Amendment No. 1 to
Appendix A to Employment Agreement
Between Stewart Enterprises, Inc.
and
Everett N. Kendrick
Base Salary, Bonus Compensation and Benefits

1.   Effective July 14, 2005, Employee’s title(s) shall be Chief Operating
Officer, Executive Vice President and President — Sales and Marketing Division.
Effective August 1, 2005, Employee’s Base Salary shall be $350,000. Effective
August 1, 2006, Employee shall be eligible for a Base Salary increase of $50,000
per year, based upon the achievement of performance criteria to be established
by the Compensation Committee. Employee’s principal work location shall be the
New Orleans, Louisiana metropolitan area.   2.   Paragraph 2 of Appendix A is
unaffected by this amendment and remains in full force and effect.   3.   For
Fiscal Year 2006, the Employee shall be eligible to receive a maximum Bonus of
up to 130% of his Base Salary (or up to $455,000) and for Fiscal Year 2007, the
Employee shall be eligible to receive a maximum Bonus of up to 130% of his Base
Salary (or up to $520,000), in each case based on such performance criteria as
the Compensation Committee shall deem appropriate in its discretion.

            Agreed to and accepted:


STEWART ENTERPRISES, INC.
    Date: October 11, 2005  By:   /s/ JAMES W. MCFARLAND              James W.
McFarland      Compensation Committee Chairman       

            EMPLOYEE
    Date: October 11, 2005  /s/EVERETT N. KENDRICK            Everett N.
Kendrick           

A-1